DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claim 1 is amended.
Claims 10 and 17 are cancelled.
Claims 1-9, 11-16, and 18 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 11-16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “the micro-structured reflective tape”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites "the one or more micro-structured reflective tapes".  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

Claims 1, 4-5, 7-9, 11-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over ASBECK (US 20170117425 A1) in view of MOSLEHI (US 20140102531 A1) and PEHARZ (US 20170279407 A1).
	Regarding claim 1, ASBECK teaches a bifacial solar module with enhanced power output (see the solar cell module with bifacial solar cells, which has enhanced power output comparing the solar cell module with sing faced solar cells, see Figs. 4-5) comprising:
a first transparent support layer and a second transparent support layer (see the front surface layer 5 and the back cover 6 in Fig. 4; [0017] the front-side surface layer and the back cover are transparent); 
	Regarding the claimed “a plurality of electrically interconnected bifacial solar cells arranged between the first transparent support layer and the second transparent support layer with gaps between one or more of the plurality of interconnected bifacial solar cells and edges of the first and second transparent support layers, the plurality of interconnected bifacial solar cells having a first side directly exposed to solar radiation and a second side opposite the first side”, ASBECK teaches a plurality of bifacial solar cells (see the bifacial solar cells 2 in Figs. 4-5) arranged between the first and second transparent support layers with gaps between one or more of the solar cells (see the gaps between the bifacial solar cells 2) and edges of the first and second transparent support layers (see the edges of the front surface layer 5 and the back cover 6) (see Figs. 4-5), the bifacial solar cells having a first side directly exposed to solar radiation (see the front side of the bifacial solar cells directly exposed to solar radiation) and a second side opposite the first (see the back side of the bifacial solar cells opposite the front side) (see Fig. 4), but does not explicitly disclose the claimed “electrically interconnected”.  However, one of ordinary skill in the art would appreciate that the solar cells in the module are 
	Further regarding the claimed “one or more micro-structured reflective tapes positioned coincidentally with the gaps and attached to a surface of the second transparent support layer such that light passing through the second support layer is reflected into the second support layer at angles such that light reflecting from the one or more micro-structured reflective tapes is absorbed by either the first side or the second side of the bifacial solar cells, wherein the one or more micro-structured reflective tapes include prisms arranged in two or more zones contiguously across a width of the one or more micro-structured reflective tapes, the prisms in a first of the two or more zones having at least two sides forming a different angle from  angles of at least two sides of the prisms in a second of the two or more zones relative to a horizontal axis defined across the length of the micro-structured reflective tape”, ASBECK teaches one or more reflective tapes (see the reflector (adhesive tape with a with pigment coating) 4; see Figs. 4-5 and [0048] the reflector could be an adhesive tape provided with a white pigment coating) positioned coincidentally with the gaps and attached to a surface of the second support layer (see Figs. 4-5) such that light passing through the second support layer is reflected into the second support layer at angles such that light reflecting from the one or more micro-structured reflective tapes is absorbed by either the first side or the second side of the bifacial solar cells (see Fig. 4), but does not explicitly disclose the claimed “micro-structured” and “wherein the one or more micro-structured reflective tapes include prisms arranged in two or more zones contiguously across a width of the one or more micro-structured reflective tapes, the prisms in a Sinclair & Carroll Co. v. Interchemical Corp.).  

	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 1.
	Modified ASBECK teaches an adhesive is pre-attached to the one or more micro-structured reflective tapes prior to application to second transparent support layer (The recitation is directed to the method of making a product and it is noted that said limitations are not given patentable weight in product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production. See MPEP 2113 Product-by-Process Claims [R-9]. See also In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  However, modified ASBECK teaches an adhesive is pre-attached to the micro-structured reflective tape prior to application to second transparent support layer (see the reflector 

	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 1.
	Modified ASBECK teaches the one or more micro-structured reflective tapes includes prisms positioned against the second transparent support layer (The reflector (adhesive tape with micro-embossed regular prism-shaped structures) includes prims positioned against the back cover) (see the rejection of claim 1 and Fig. 4 of ASBECK).

	Regarding claim 7, Applicant is directed above for a full discussion as applied to claim 1.
	Modified ASBECK teaches the one or more micro-structured reflective tapes reflects light directly into second side of the bifacial cells (see the rejection of claim 1 and see the arrow 11 in Fig. 4 of ASBECK).

	Regarding claim 8, Applicant is directed above for a full discussion as applied to claim 1.
	Modified ASBECK teaches the one or more micro-structured reflective tapes reflects light into the second side of the plurality of interconnected bifacial solar cells and at an angle enough to totally internally reflect off the first transparent support layer down on to a front surface of the plurality of interconnected bifacial cells (see the rejection of claim 1 and see the arrow 11 and the arrow 12 in Fig. 4 of ASBECK).

	Regarding claim 9, Applicant is directed above for a full discussion as applied to claim 8.


	
	Regarding claim 11, Applicant is directed above for a full discussion as applied to claim 10.
	Modified ASBECK teaches the plurality of prism angles reflect light at different angles to impact the first side or the second side of the plurality of interconnected bifacial solar cells (Regarding the claimed “reflect light at different angles to impact the first or second side of the bifacial solar cells”, Applicant sets forth the manner in which the claimed apparatus operates.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  See MPEP § 2114.  The prior art needs only be 

	Regarding claim 12, Applicant is directed above for a full discussion as applied to claim 11.
	Modified ASBECK teaches the gaps occupy a perimeter of the plurality of interconnected bifacial cells (see the Figs. 4-5 of ASBECK) and the one or more micro-structured reflective tapes includes the plurality of prism angles (see the rejections of claims 10, 11) set to maximize light from the gaps at the perimeter ([0010] of ASBECK, the idea underlying the present invention is to arrange a diffuse reflector in the otherwise transparent gap of bifacial solar cells in a bifacial solar cell module with transparent front-side and rear-side, thus, the light striking in the gap area can again strike and be used on the solar cells, thus, advantageously an additional light capture is realized and the efficiency of the solar module is increased; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to set the prism angles to maximize light from the perimeter gap, because maximum light from the perimeter gap provides the maximum efficiency of the solar module; Alternatively, it would have been obvious to choose the “setting prism angles to maximize light from the perimeter gap” from a finite number of identified, predictable solutions for increasing the efficiency of solar module, because the reflector (adhesive tape with micro-embossed regular prism-shaped structures) is designed for additional light capture in the solar module, and one of ordinary skill in the art would appreciated that there two possible ways for setting prism angles; “setting prism angles to partially increase light from the perimeter gap” and “setting prism angles to maximize light from the perimeter gap”).

	Regarding claim 16, Applicant is directed above for a full discussion as applied to claim 1.
	Modified ASBECK teaches the first transparent support layer and second transparent support layer are glass or a polymer (ASBECK: The front-side surface layer and the back cover are transparent and these are designed of glass [0017]).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over ASBECK (US 20170117425 A1) in view of MOSLEHI (US 20140102531 A1) and PEHARZ (US 20170279407 A1) as applied to claim 1 above, further in view of BEZZEL (US 20120099189 A1).
	Regarding claims 2 and 3, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the one or more micro-structured reflective tapes is adhered to the second transparent support layer with a UV curable adhesive material” in claim 2 and “wherein the one or more micro-structured reflective tapes is adhered to the second support layer with an acrylic material” in claim 3, modified ASBECK teaches the micro-structured reflective tape is adhered to the second transparent support layer with an adhesive material (see the rejection of claim 1 and Fig. 4) and ASBECK discloses the front-side surface layer and the back cover are transparent and these are designed of glass [0017], but does not explicitly disclose the claimed “a UV curable adhesive material” and “an acrylic material”.  However, BEZZEL discloses the optical element is adhered to the glass pane by applying adhesive [0113], wherein the adhesive is chosen from UV curable acrylic [0072].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the UV curable acrylic material for the adhesive in the device of modified ASBECK as taught by BEZZEL, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ASBECK (US 20170117425 A1) in view of MOSLEHI (US 20140102531 A1) and PEHARZ (US 20170279407 A1) as applied to claim 1 above, further in view of CHEN (US 20140332073 A1).
	Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the one or more micro-structured reflective tapes includes prisms positioned on a rear side of the one or more micro-structured tapes away from the surface of the second transparent support layer”, modified ASBECK teaches the micro-structured reflective tape includes prisms (see the reflector (adhesive tape with micro-embossed regular prism-shaped structures)) and a surface of the second transparent support layer (see the rejection of claim 1 and Fig. 4 of ASBECK), but does not explicitly disclose the claimed “positioned on rear side of the tape away from a surface the second transparent support layer”.  However, CHEN discloses a solar module, wherein referring to FIG. 4 and FIG. 5, to make light effectively reflect to the opaque region (A), a micro structure (16) is further provided on the top or on the bottom of the transparent substrate (11), or inside the transparent substrate (11) (see Figs. 4, 5, [0024]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of micro-embossed regular prism-shaped structures so as to be positioned on rear side of the reflector away from a surface of the back cover in modified ASBECK as taught by CHEN, because the change in configuration of an element is obvious absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).
	
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over ASBECK (US 20170117425 A1) in view of MOSLEHI (US 20140102531 A1) and PEHARZ (US 20170279407 A1) as applied to claim 1 above, further in view of VAN ROOSMALEN (US 20170148942 A1).
	Regarding claim 13, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the gaps are 1-300 mm wide across a centerline of the first transparent support layer and the second transparent support layer dividing the plurality of interconnected bifacial cells into two electrically interconnected regions”, modified ASBECK teaches the gap is wide across a centerline of the first and second transparent support layers dividing the plurality of bifacial cells into two electrically interconnected regions (see Fig. 4 of ASBECK; The gap between the bifacial solar cells 2 is wide across a centerline of the front surface layer 5 and the back cover 6 dividing the bifacial solar cells 2 into two electrically interconnected regions), but does not explicitly disclose the claimed “1-300 mm”.  VAN ROOSMALEN discloses a solar panel, wherein those parts that are not taken up by solar cells are gaps represented by the areas in between the solar cells, typically 1 to 3 mm wide [0002].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the width of the gap between the bifacial solar cells so as to be 1 to 3 mm wide in modified ASBECK as taught by VAN ROOSMALEN, because the 1 to 3 mm is a typical width for the gap between the solar cells.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over ASBECK (US 20170117425 A1) in view of MOSLEHI (US 20140102531 A1) and PEHARZ (US 20170279407 A1) as applied to claim 1 above, further in view of SRIDHARA (US 20160141435 A1).
	Regarding claim 14, Applicant is directed above for a full discussion as applied to claim 1.


	Regarding claim 15, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the plurality of interconnected bifacial solar cells are cut into half cells and are electrically integrated to form two series interconnected groups of half cells, each of these two series interconnected groups connected in parallel within the same module”, modified ASBECK teaches the bifacial solar cells (see the rejection of claim 1), but does not explicitly disclose the claimed “cut into half cells and are electrically integrated to form two series interconnected groups of cells, each of these two groups connected in parallel within the same module”.  However, SRIDHARA discloses a solar cell assembly, wherein an approach to increase module output power is to reduce the length of the solar cells in the direction of their interconnection with the ribbons 106, typically achieved by cutting the cells in half, and by doing so, resistive losses, which show a parabolic dependence on the length of the cells, can effectively be reduced, and power output can be improved by around 2% with such an approach [0009] and discloses the solar cell assembly includes one or more solar cell units (211) coupled .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over ASBECK (US 20170117425 A1) in view of MOSLEHI (US 20140102531 A1) and PEHARZ (US 20170279407 A1) as applied to claim 17 above, further in view of GONSIORAWSKI (US 20040035460 A1).
	Regarding claim 18, Applicant is directed above for a full discussion as applied to claim 17.
	Regarding the claimed “wherein prism shapes within each of the two or more zones are substantially the same and at least two zones have prisms formed with different angles for reflecting the solar radiation”, modified ASBECK does not explicitly disclose the claimed feature.  However, GONSIORAWSKI discloses a photovoltaic module, wherein Figs. 5, 7 show that the prism shapes (the prism shapes of the grooves 24) within each zone (each zone of each gap between the cells 8) are substantially the same (see Fig. 5) and at least two zones have prisms formed with different angles for reflecting the solar radiation (see the at least two zones having .


Response to Arguments
	Applicant's arguments filed on 02/14/2022 have been fully considered, but they are not persuasive.
	Regarding claim 1, Applicant’s argument regarding that the prior art does not teach or suggest the amended claim 1 in P5-P8, is not persuasive.
	Fig. 1 of PEHARZ teaches the one or more micro-structured reflective tapes include prisms arranged in two or more zones, the prisms in a first of the two or more zones having at least two sides forming a different angle from an angle angles of at least two sides of the prisms in a second of the two or more zones relative to a horizontal axis defined across the length of the micro-structured reflective tape (see the plurality of oblique prisms 8 in the middle in Fig. 1; see the prisms on the left zone and the prisms on the right zone, wherein the prisms on the left zone have a plurality of sides forming a different angle from the angle angles of a plurality of 

Conclusion
	Applicant's amendment necessitated the modified and/or new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726